AMENDED ORDER
Musgrave , Judge:
Upon consideration of plaintiffs Motion to Amend Judgment and For a Rehearing, defendant’s response thereto, and all other papers and proceedings had herein, it is hereby
Ordered that plaintiffs Motion to Amend Judgment is hereby granted, and, in light of defendant’s lack of opposition to the Motion to Amend Judgment, plaintiff s Motion For a Rehearing is denied; and it is further
Ordered that the Court’s judgment in Princess Cruises, Inc. v. United States, Slip Op. 98-74 (June 9, 1998), is amended pursuant to USCIT R. 59 and this Order; and it is further
Ordered that the arriving passenger fee provided in 19 U.S.C. § 58c is not due for passengers on cruises that: (1) begin in any place or port listed in 19 U.S.C. § 58c(b)(l)(A), (2) begin in any place or port listed in 19 U.S.C. § 58c(b)(l)(A) and end directly in the United States, or (3) begin in the United States and that arrive temporarily or end in ports of call in any place or port listed in 19 U.S. C. § 58c(b) (1) (A); and it is further
Ordered that the Harbor Maintenance Tax provided in 26 U.S.C. § 4461 is unconstitutional as to taxes charged and based upon the embarkation of cruise passengers, in accordance with the statute which equates passengers with cargo, and in accordance with U.S. Shoe Corp. v. United States, 523 U.S. 360, 118 S. Ct. 1290 (1998); and it is further
Ordered that defendant shall refund all arriving passenger fees and harbor maintenance taxes covered under this opinion, with interest.